     Case 1:18-md-02865-LAK-RWL
       Case                      Document
             1:19-cv-10713-LAK Document 174653   Filed
                                             Filed     08/03/21
                                                    08/04/21    Page
                                                              Page 1 of19of 9




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 In re                                                         MASTER DOCKET

 CUSTOMS AND TAX ADMINISTRATION                                 18-md-2865 (LAK)
 OF THE KINGDOM OF DENMARK
 (SKATTEFORVALTNINGEN) TAX
 REFUND SCHEME LITIGATION

 This document relates to: All cases identified
                           in Schedule A

                      STIPULATION AND [PROPOSED] ORDER
                LIMITING WAIVER PURSUANT TO RULE 502(d) OF THE
                          FEDERAL RULES OF EVIDENCE

         WHEREAS, the Customs and Tax Administration of the Kingdom of Denmark

(Skatteforvaltiningen) (“SKAT”) has filed certain claims against the Plans and individual

defendants identified in Schedule A (collectively, the “Defendants”);

         WHEREAS, the Defendants intend to assert the defense of reliance on the advice of

counsel (the “Defense”), among other defenses;

         WHEREAS, Ezra Academy of Queens ("Ezra Academy" or the "Non-party"), a non-party

to the above-captioned matter, was a party to a joint representation agreement executed on or about

March 29, 2011, with, among others, Argre LLC and its four principals—Richard Markowitz, John

van Merkensteijn, Matthew Stein, and Jerome Lhote (the "Joint Representation Agreement");

         WHEREAS, in or about March 2011, the Non-Party began receiving legal advice about

certain matters protected by the attorney-client privilege and/or the attorney work-product

doctrine, pursuant to the Joint Representation Agreement;

         WHEREAS, the Non-Party, through its counsel, recently has learned from counsel for

Defendant John van Merkensteijn that two principals of Argre LLC, Defendants Richard

Markowitz and John van Merkensteijn, have waived attorney-client privilege and work product

                                                  1
     Case 1:18-md-02865-LAK-RWL
       Case                      Document
             1:19-cv-10713-LAK Document 174653   Filed
                                             Filed     08/03/21
                                                    08/04/21    Page
                                                              Page 2 of29of 9




protections in connection with their assertion of their intention to rely on the advice of counsel

defense (the "Defense"), in the above-captioned matter;

       WHEREAS, the two remaining principals of Argre LLC, Matthew Stein and Jerome Lhote

-- who are not parties to the above-captioned matter -- (the "Argre Non-Parties"), have asserted

their intention not to waive attorney-client privilege or the attorney work product protection;

       WHEREAS, in support of the Defense, Defendants have been required to produce relevant

documents and communications with counsel that support the Defense (“Privileged Documents”

and “Privileged Advice,” respectively) in their possession to SKAT and testify as to the substance

of the Privileged Advice (the “Disclosure”);

       WHEREAS, the Non-Party, through its counsel, was further advised that in connection

with their discovery obligations and in support of the Defense, Defendants Richard Markowitz and

John van Merkensteijn produced documents subject to the attorney-client privilege and work

product protection jointly held by the parties to the Joint Representation Agreement, pursuant to

the Stipulation and Order Limiting Waiver Pursuant to Rule 502(d) of the Federal Rules of

Evidence (the "Rule 502(d) Order") (Dkt. No. 520);

       WHEREAS, Ezra Academy, through counsel, recently has received and reviewed

documents that have been produced in discovery in the above-captioned matter, subject to the Rule

502(d) Order;

       WHEREAS, Ezra Academy maintains that Privileged Documents and Privileged Advice

provided pursuant to the Joint Representation Agreement are protected by the attorney-client

privilege and/or the attorney work product privilege (the “Privileges”), which Privileges continue

to be jointly held by, among others, the Non-Party and the Argre Non-Parties;




                                                 2
     Case 1:18-md-02865-LAK-RWL
       Case                      Document
             1:19-cv-10713-LAK Document 174653   Filed
                                             Filed     08/03/21
                                                    08/04/21    Page
                                                              Page 3 of39of 9




       WHEREAS, the Rule 502(d) Order addresses the Privileges of the Argre Non-Parties, but

not of Ezra Academy;

       WHEREAS, Ezra Academy has not consented to, and does not consent to, a waiver of the

Privileges with respect to the Privileged Documents or Privileged Advice pursuant to the Joint

Representation Agreement;

       WHEREAS, Defendants have expressed their desire to make the Disclosure without

prejudice to the rights of the Argre Non-Parties and now hereby affirm their desire to do so without

prejudice to the rights of Ezra Academy;

       WHEREAS, the Non-Party does not oppose the relief sought herein;

       IT is therefore STIPULATED AND AGREED that, pursuant to Rule 502(d) of the Federal

Rules of Evidence, the Disclosure shall not constitute or be deemed a waiver or subject matter

waiver by the Non-Party of the Privileges, or of any other privilege, right, or protection against

production or disclosure of the Privileged Documents or Advice or their contents, in this action or

in any other proceeding.

       IT is further STIPULATED AND AGREED that all documents produced as part of the

Disclosure permitted by this Stipulation and Order, as well as any testimony referencing Privileged

Advice offered as part of the Disclosure, shall be clearly identified via stamp affixed to every page

of such document or testimony transcript that indicates the document or testimony transcript is

covered by this Order and shall not be distributed in any way inconsistent with this Order.

       IT is further STIPULATED AND AGREED that SKAT shall not disclose any document

or testimony transcript designated in accordance with the preceding paragraph to anyone, including

any third party, governmental agency, or other department of the Danish government for any

reason without further order of this Court, other than to comply with a court order in a domestic


                                                 3
       Case 1:18-md-02865-LAK-RWL
         Case                      Document
               1:19-cv-10713-LAK Document 174653   Filed
                                               Filed     08/03/21
                                                      08/04/21    Page
                                                                Page 4 of49of 9




or foreign proceeding in which SKAT is a party with terms substantially equivalent to (i) the

Revised Amended Stipulated Protective Order Governing Confidentiality of Discovery Materials

ordered by the Court on November 6, 2020 (“Protective Order”); (ii) the Rule 502(d) Order; and

(iii) the instant Stipulation and Order Limiting Waiver Pursuant to Rule 502(d) of the Federal

Rules of Evidence (the "Second Rule 502(d) Order"). Any disclosure made pursuant to this

paragraph shall include a copy of the (i) Protective Order; (ii) Rule 502(d) Order and the Second

Rule 502(d) Order (collectively, the "Rule 502(d) Orders"); and (iii) any further order of this Court.

Notwithstanding the Rule 502(d) Order or any Disclosure to date, nothing in the Second Rule

502(d) Order shall be construed to limit the use of any Privileged Document or Privileged Advice

for purposes of this litigation, or for purposes of any litigation SKAT may commence in state or

federal court against any other alleged participants in the Tax Refund Scheme, except that any

Privileged Document or Privileged Advice pursuant to the Joint Representation Agreement may

not be used in any litigation against Ezra Academy or in any other way that is inconsistent with

the terms of this Second Rule 502(d) Order.



Dated: New York, New York
       August 3, 2021



 By:     /s/ Alan E. Schoenfeld                       By:    /s/ Marc A. Weinstein
         (e-signed with consent)                             (e-signed with consent)
         Alan E. Schoenfeld                                  Marc A. Weinstein
 WILMER CUTLER PICKERING HALE                         HUGHES HUBBARD & REED LLP
 AND DORR LLP                                         One Battery Park Plaza
 7 World Trade Center                                 New York, NY 10004
 250 Greenwich Street                                 Telephone: (212) 837-6000
 New York, NY 10007                                   Fax: (212) 422-4726
 Telephone: (212) 230-8800                            marc.weinstein@hugheshubbard.com
 alan.sschoenfeld@wilmerhale.com



                                                  4
       Case 1:18-md-02865-LAK-RWL
         Case                      Document
               1:19-cv-10713-LAK Document 174653   Filed
                                               Filed     08/03/21
                                                      08/04/21    Page
                                                                Page 5 of59of 9




 Counsel     for   Defendants     Richard       Counsel for Plaintiff Skatteforvaltningen
 Markowitz, Jocelyn Markowitz, Avanix           (Customs and Tax Administration of the
 Management LLC Roth 401(K) Plan,               Kingdom of Denmark)
 Batavia Capital Pension Plan, Calypso
 Investments Pension Plan, Cavus Systems
 LLC Roth 401(K) Plan, Hadron Industries
 LLC Roth 401(K) Plan, RJM Capital
 Pension Plan, RJM Capital Pension Plan
 Trust, Routt Capital Pension Plan, and
 Routt Capital Pension Plan Trust

 By:    /s/ Sharon L. McCarthy
        Sharon L. McCarthy
 KOSTEL ANETZ & FINK LLP
 7 World Trade Center
 New York, NY l 0007
 Telephone: (202) 740-6999
 smccarthy@ kflaw.com

 Counsel for Defendants John van
 Merkensteijn,   III,   Elizabeth    van
 Merkensteijn, Azalea Pension Plan,
 Bernina Pension Plan, Bernina Pension
 Plan Trust, Omineca Pension Plan,
 Omineca     Trust,   Starfish    Capital
 Management LLC Roth 401(K) Plan,
 Tarvos Pension Plan, Voojo Productions
 LLC Roth 401(K) Plan, Michelle
 Investments Pension Plan, Remece
 Investments Pension Plan, and Xiphias
 LLC Pension Plan




SO ORDERED:

 /s/ Lewis A. Kaplan / PCM                  August 4, 2021
Hon. Lewis A. Kaplan
United States District Judge




                                            5
Case 1:18-md-02865-LAK-RWL
  Case                      Document
        1:19-cv-10713-LAK Document 174653   Filed
                                        Filed     08/03/21
                                               08/04/21    Page
                                                         Page 6 of69of 9




                             SCHEDULE A

  Case Number                      Plan                 Defendant(s) Asserting
                                                          Reliance Defense

   18ဨcvဨ04833         Raubritter LLC Pension Plan    Richard Markowitz; John van
                                                      Merkensteijn

   19ဨcvဨ01867         Avanix Management LLC          Richard Markowitz
                       Roth 401(K) Plan

   19ဨcvဨ01895         Batavia Capital Pension Plan   Richard Markowitz

   19ဨcvဨ01904         Calypso Investments Pension    Jocelyn Markowitz
                       Plan

   19ဨcvဨ01869         Cavus Systems LLC Roth         Richard Markowitz
                       401(K) Plan

   19ဨcvဨ01868         Hadron Industries LLC Roth     Richard Markowitz
                       401(K) Plan

   19ဨcvဨ01898         RJM Capital Pension Plan       Richard Markowitz

   19ဨcvဨ01896         Routt Capital Pension Plan     Richard Markowitz

   19ဨcvဨ01906         Michelle Investments Pension Richard Markowitz; John van
                       Plan                         Merkensteijn

   19ဨcvဨ01911         Remece Investments LLC         Richard Markowitz; John van
                       Pension Plan                   Merkensteijn

   19ဨcvဨ01924         Xiphias LLC Pension Plan       Richard Markowitz; John van
                                                      Merkensteijn

   19ဨcvဨ01893         Azalea Pension Plan            Elizabeth van Merkensteijn

   19ဨcvဨ01866         Basalt Ventures LLC Roth       John van Merkensteijn
                       401(K) Plan

   19ဨcvဨ01865         Bernina Pension Plan           John van Merkensteijn

   19ဨcvဨ01894         Omineca Pension Plan           John van Merkensteijn



                                    6
Case 1:18-md-02865-LAK-RWL
  Case                      Document
        1:19-cv-10713-LAK Document 174653   Filed
                                        Filed     08/03/21
                                               08/04/21    Page
                                                         Page 7 of79of 9




  Case Number                      Plan                 Defendant(s) Asserting
                                                          Reliance Defense

   19ဨcvဨ01871         Starfish Capital Management    John van Merkensteijn
                       LLC Roth 401(K) Plan

   19ဨcvဨ01930         Tarvos Pension Plan            John van Merkensteijn

   19ဨcvဨ01873         Voojo Productions LLC Roth     John van Merkensteijn
                       401(K) Plan

   19ဨcvဨ01785         Albedo Management LLC          Richard Markowitz; Avanix
                       Roth 401(K) Plan               Management LLC

   19ဨcvဨ01781         Ballast Ventures LLC Roth      Richard Markowitz; Cavus
                       401(K) Plan                    Systems LLC

   19ဨcvဨ01791         Fairlie Investments LLC Roth Richard Markowitz; Hadron
                       401(K) Plan                  Industries LLC

   19ဨcvဨ01783         Bareroot Capital Investments   Richard Markowitz; Routt
                       LLC Roth 401(K) Plan           Capital Trust

   19ဨcvဨ01794         Battu Holdings LLC Roth        John van Merkensteijn;
                       401K Plan                      Omineca Trust

   19ဨcvဨ01798         Cantata Industries LLC Roth    John van Merkensteijn;
                       401(K) Plan                    Omineca Trust

   19ဨcvဨ01788         Dicot Technologies LLC         John van Merkensteijn;
                       Roth 401(K) Plan               Omineca Trust

   19ဨcvဨ01918         Vanderlee Technologies         John van Merkensteijn;
                       Pension Plan                   Omineca Trust

   19ဨcvဨ01922         Cedar Hill Capital             Richard Markowitz; Routt
                       Investments LLC Roth           Capital Trust
                       401(K) Plan

   19ဨcvဨ01928         Fulcrum Productions LLC        John van Merkensteijn;
                       Roth 401(K) Plan               Omineca Trust

   19ဨcvဨ01926         Green Scale Management         Richard Markowitz; Routt
                       LLC Roth 401(K) Plan           Capital Trust


                                    7
Case 1:18-md-02865-LAK-RWL
  Case                      Document
        1:19-cv-10713-LAK Document 174653   Filed
                                        Filed     08/03/21
                                               08/04/21    Page
                                                         Page 8 of89of 9




  Case Number                      Plan                 Defendant(s) Asserting
                                                          Reliance Defense

   19ဨcvဨ01929         Keystone Technologies LLC      Richard Markowitz; Routt
                       Roth 401(K) Plan               Capital Trust

   19ဨcvဨ01931         Tumba Systems LLC Roth         John van Merkensteijn;
                       401(K) Plan                    Omineca Trust

   19ဨcvဨ01800         Crucible Ventures LLC Roth     John van Merkensteijn;
                       401(K) Plan                    Omineca Trust

   19ဨcvဨ01803         Limelight Global Productions   John van Merkensteijn;
                       LLC Roth 401(K) Plan           Omineca Trust

   19ဨcvဨ01809         Plumrose Industries LLC        John van Merkensteijn;
                       Roth 401K Plan                 Omineca Trust

   19ဨcvဨ01812         Roadcraft Technologies LLC     Richard Markowitz; Routt
                       Roth 401(K) Plan               Capital Trust

   19ဨcvဨ01818         True Wind Investments LLC      John van Merkensteijn;
                       Roth 401(K) Plan               Omineca Trust

   19ဨcvဨ01870         Eclouge Industry LLC Roth      Richard Markowitz; Routt
                       401(K) Plan                    Capital Trust

   19ဨcvဨ01792         First Ascent Worldwide LLC     Richard Markowitz; Routt
                       Roth 401(K) Plan               Capital Trust

   19ဨcvဨ01806         Loggerhead Services LLC        Richard Markowitz; Routt
                       Roth 401(K) Plan               Capital Trust

   19ဨcvဨ01808         PAB Facilities Global LLC      Richard Markowitz; Routt
                       Roth 401(K) Plan               Capital Trust

   19ဨcvဨ01815         Trailing Edge Productions      Richard Markowitz; Routt
                       LLC Roth 401(K) Plan           Capital Trust

   19ဨcvဨ01801         Monomer Industries LLC         John van Merkensteijn;
                       Roth 401(K) Plan               Omineca Trust

   19ဨcvဨ01810         Pinax Holdings LLC Roth        John van Merkensteijn;
                       401(K) Plan                    Omineca Trust


                                    8
Case 1:18-md-02865-LAK-RWL
  Case                      Document
        1:19-cv-10713-LAK Document 174653   Filed
                                        Filed     08/03/21
                                               08/04/21    Page
                                                         Page 9 of99of 9




  Case Number                      Plan                 Defendant(s) Asserting
                                                          Reliance Defense

   19ဨcvဨ01813         Sternway Logistics LLC Roth John van Merkensteijn;
                       401(K) Plan                 Omineca Trust

   19ဨcvဨ10713         2321 Capital Pension Plan;     Richard Markowitz; John van
                       Bowline Management             Merkensteijn; Bernina
                       Pension Plan; California       Pension Plan Trust; RJM
                       Catalog Company Pension        Capital Pension Plan Trust
                       Plan; Clove Pension Plan;
                       DFL Investments Pension
                       Plan; Davin Investments
                       Pension Plan; Delvian LLC
                       Pension Plan; Laegeler Asset
                       Management Pension Plan;
                       Lion Advisory Inc. Pension
                       Plan; Mill River Capital
                       Management Pension Plan;
                       Next Level Pension Plan;
                       Rajan Investments LLC
                       Pension Plan; Spirit on the
                       Water Pension Plan; Traden
                       Investments Pension Plan




                                    9
